UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-01530 Name of Registrant: Vanguard Explorer Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Anne E. Robinson, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2017 Item 1: Schedule of Investments Vanguard Explorer Fund Schedule of Investments (unaudited) As of July 31, 2017 Market Value Shares ($000) Common Stocks (96.8%)1 Consumer Discretionary (13.9%) Carter's Inc. 972,168 84,316 * Burlington Stores Inc. 688,173 59,892 * ServiceMaster Global Holdings Inc. 1,334,957 58,685 * Live Nation Entertainment Inc. 1,511,208 56,323 New York Times Co. Class A 2,850,223 54,154 * Sally Beauty Holdings Inc. 2,556,830 51,725 Chico's FAS Inc. 5,638,616 51,593 Bloomin' Brands Inc. 2,896,047 50,478 La-Z-Boy Inc. 1,480,798 50,051 Monro Muffler Brake Inc. 1,051,154 48,984 Cinemark Holdings Inc. 1,223,026 47,576 * Deckers Outdoor Corp. 714,200 46,323 Lennar Corp. Class A 778,291 40,814 Wolverine World Wide Inc. 1,356,939 38,266 *,^ Under Armour Inc. 2,036,900 36,888 Core-Mark Holding Co. Inc. 1,000,230 36,678 * Lululemon Athletica Inc. 566,225 34,902 ^ Acushnet Holdings Corp. 1,883,606 34,790 ^ Polaris Industries Inc. 383,816 34,413 Advance Auto Parts Inc. 276,560 30,978 * Buffalo Wild Wings Inc. 284,610 30,596 Lions Gate Entertainment Corp. Class A 1,013,718 29,803 Dunkin' Brands Group Inc. 540,978 28,688 Tenneco Inc. 492,585 27,240 Domino's Pizza Inc. 145,187 27,077 Cooper Tire & Rubber Co. 706,400 25,819 * Grand Canyon Education Inc. 349,836 25,737 Cheesecake Factory Inc. 514,385 24,474 * Ulta Beauty Inc. 95,456 23,980 Tractor Supply Co. 422,820 23,729 National CineMedia Inc. 3,146,167 22,495 Expedia Inc. 142,739 22,334 Lear Corp. 138,397 20,509 *,^ Carvana Co. 1,029,978 20,105 *,^ Ollie's Bargain Outlet Holdings Inc. 411,926 18,413 * LKQ Corp. 515,098 17,802 Ross Stores Inc. 320,571 17,734 * IMAX Corp. 821,991 17,591 ^ Papa John's International Inc. 245,273 17,495 *,^ Wingstop Inc. 576,116 17,289 ^ Signet Jewelers Ltd. 281,880 17,240 Dick's Sporting Goods Inc. 421,242 15,729 * iRobot Corp. 143,234 15,113 * Bright Horizons Family Solutions Inc. 183,988 14,537 * Scientific Games Corp. Class A 371,015 13,746 * Netflix Inc. 74,124 13,465 Children's Place Inc. 125,489 13,258 Bob Evans Farms Inc. 183,655 12,705 * Chuy's Holdings Inc. 536,760 12,641 * NVR Inc. 4,571 11,932 ^ Sinclair Broadcast Group Inc. Class A 324,555 11,700 * Taylor Morrison Home Corp. Class A 459,753 10,400 ^ Brinker International Inc. 292,425 10,372 Tailored Brands Inc. 767,197 9,621 * Dave & Buster's Entertainment Inc. 147,579 9,166 ^ Regal Entertainment Group Class A 446,552 8,493 * Five Below Inc. 173,177 8,366 Brunswick Corp. 146,832 8,312 H&R Block Inc. 266,412 8,126 * Cooper-Standard Holdings Inc. 78,093 7,986 * Sotheby's 135,293 7,656 Ruth's Hospitality Group Inc. 371,610 7,432 Nutrisystem Inc. 130,288 7,264 *,^ Hibbett Sports Inc. 412,076 6,428 * MCBC Holdings Inc. 302,211 5,591 * Helen of Troy Ltd. 55,380 5,580 Big Lots Inc. 111,593 5,543 * American Axle & Manufacturing Holdings Inc. 342,290 5,045 PetMed Express Inc. 91,512 4,350 Group 1 Automotive Inc. 65,311 3,889 ^ Sturm Ruger & Co. Inc. 62,504 3,600 * MSG Networks Inc. 154,779 3,312 * Pinnacle Entertainment Inc. 166,243 3,159 * Malibu Boats Inc. Class A 103,687 2,967 MDC Holdings Inc. 81,950 2,810 * Visteon Corp. 23,877 2,663 Capella Education Co. 37,409 2,570 KB Home 83,177 1,906 Bassett Furniture Industries Inc. 41,700 1,551 * Chegg Inc. 106,944 1,481 Strayer Education Inc. 17,924 1,409 Pier 1 Imports Inc. 246,384 1,136 Tupperware Brands Corp. 18,407 1,118 * Hemisphere Media Group Inc. Class A 85,560 1,070 * M/I Homes Inc. 37,037 961 Culp Inc. 32,009 960 Consumer Staples (3.4%) Nu Skin Enterprises Inc. Class A 881,511 55,852 ^ Sanderson Farms Inc. 365,515 47,791 * Post Holdings Inc. 568,516 47,300 * Performance Food Group Co. 1,589,500 45,778 Casey's General Stores Inc. 425,552 45,428 *,^ Herbalife Ltd. 516,100 34,326 * Monster Beverage Corp. 473,203 24,961 * Blue Buffalo Pet Products Inc. 1,095,441 24,505 ^ Calavo Growers Inc. 323,131 23,928 ^ MGP Ingredients Inc. 261,085 15,394 * TreeHouse Foods Inc. 163,239 13,848 * HRG Group Inc. 764,233 12,663 National Beverage Corp. 72,498 7,403 Dean Foods Co. 482,373 7,236 * US Foods Holding Corp. 253,465 7,135 John B Sanfilippo & Son Inc. 40,555 2,608 * Pilgrim's Pride Corp. 103,370 2,511 Ingles Markets Inc. Class A 67,700 1,997 Omega Protein Corp. 71,381 1,142 Lamb Weston Holdings Inc. 25,206 1,109 Fresh Del Monte Produce Inc. 21,501 1,107 ^ Natural Health Trends Corp. 37,583 926 Energy (2.0%) * Delek US Holdings Inc. 1,634,199 42,669 * Energen Corp. 580,278 30,917 ^ Core Laboratories NV 255,680 25,704 * Parsley Energy Inc. Class A 706,520 20,687 ^ RPC Inc. 728,051 15,078 * Rice Energy Inc. 509,042 14,238 * Forum Energy Technologies Inc. 1,054,891 13,977 * RigNet Inc. 716,013 13,568 * Chesapeake Energy Corp. 2,459,260 12,198 Oceaneering International Inc. 373,752 9,587 Cabot Oil & Gas Corp. 363,377 9,037 * Dril-Quip Inc. 195,827 8,734 * Newfield Exploration Co. 242,968 6,981 * Baker Hughes a GE Co. 169,969 6,270 Range Resources Corp. 234,391 4,948 *,^ Sanchez Energy Corp. 778,906 4,393 * Carrizo Oil & Gas Inc. 211,842 3,339 * Ultra Petroleum Corp. 301,492 3,102 * Abraxas Petroleum Corp. 1,036,650 1,845 ^ CVR Energy Inc. 73,891 1,397 Financials (8.0%) Assured Guaranty Ltd. 1,637,196 73,690 LPL Financial Holdings Inc. 1,456,668 66,657 Nasdaq Inc. 890,982 66,262 * SVB Financial Group 370,063 66,034 * Western Alliance Bancorp 1,012,311 51,000 * MGIC Investment Corp. 4,034,571 47,083 Redwood Trust Inc. 2,661,054 45,956 Assurant Inc. 434,588 45,749 MFA Financial Inc. 4,982,519 42,302 ^ Financial Engines Inc. 1,093,576 42,048 * Signature Bank 287,760 39,878 ^ WisdomTree Investments Inc. 3,759,864 39,253 Hannon Armstrong Sustainable Infrastructure Capital Inc. 1,663,403 38,674 Investment Technology Group Inc. 1,500,000 33,105 Solar Capital Ltd. 1,434,019 31,333 Affiliated Managers Group Inc. 155,250 28,850 MarketAxess Holdings Inc. 140,086 28,422 MSCI Inc. Class A 205,726 22,414 Zions Bancorporation 457,611 20,739 Hilltop Holdings Inc. 673,038 16,846 Bank of the Ozarks 370,885 16,004 Primerica Inc. 192,799 15,626 Evercore Partners Inc. Class A 193,022 15,181 * Essent Group Ltd. 379,769 14,591 * Walker & Dunlop Inc. 230,177 11,566 Sterling Bancorp 500,700 11,566 East West Bancorp Inc. 193,750 11,040 CBOE Holdings Inc. 105,019 9,928 Legg Mason Inc. 209,043 8,364 Lazard Ltd. Class A 149,038 6,962 ^ Universal Insurance Holdings Inc. 275,144 6,562 * Regional Management Corp. 189,437 4,545 National Bank Holdings Corp. Class A 132,467 4,521 * World Acceptance Corp. 55,284 4,178 * INTL. FCStone Inc. 87,027 3,405 *,^ BofI Holding Inc. 121,592 3,389 * Credit Acceptance Corp. 12,227 3,046 OM Asset Management plc 193,118 2,910 * Nationstar Mortgage Holdings Inc. 144,001 2,568 BGC Partners Inc. Class A 152,808 1,927 * Green Dot Corp. Class A 27,957 1,125 Health Care (18.0%) * ICON plc 1,231,155 129,210 * athenahealth Inc. 852,855 117,967 * Insulet Corp. 2,187,381 110,047 * Medidata Solutions Inc. 1,302,577 100,051 * Mettler-Toledo International Inc. 103,100 59,085 Hill-Rom Holdings Inc. 749,468 55,850 HealthSouth Corp. 1,167,829 49,703 * LifePoint Health Inc. 803,974 47,756 * IDEXX Laboratories Inc. 280,009 46,610 * Haemonetics Corp. 1,124,100 46,234 2 Kindred Healthcare Inc. 5,066,659 45,347 * MEDNAX Inc. 905,947 42,561 * Molina Healthcare Inc. 624,100 41,690 * INC Research Holdings Inc. Class A 745,258 40,989 STERIS plc 482,483 39,491 * Globus Medical Inc. 1,207,953 37,145 * BioMarin Pharmaceutical Inc. 422,820 37,094 * HealthEquity Inc. 746,816 34,256 Cooper Cos. Inc. 136,538 33,298 * Bluebird Bio Inc. 342,662 32,296 * Hologic Inc. 705,543 31,192 * ABIOMED Inc. 196,180 29,052 * Prestige Brands Holdings Inc. 513,350 27,531 *,^ MiMedx Group Inc. 1,790,761 26,790 * Spectranetics Corp. 670,812 25,826 * Exact Sciences Corp. 612,584 23,768 *,^ Aduro Biotech Inc. 1,845,707 23,717 * HMS Holdings Corp. 1,179,731 23,689 * TESARO Inc. 185,102 23,630 *,^ Ligand Pharmaceuticals Inc. 192,530 23,279 * Glaukos Corp. 571,400 22,959 * Cerner Corp. 348,540 22,436 *,^ Acadia Healthcare Co. Inc. 420,837 22,275 * Momenta Pharmaceuticals Inc. 1,337,800 22,141 * Neogen Corp. 334,395 22,027 * Blueprint Medicines Corp. 412,100 21,565 * Dermira Inc. 781,200 21,506 * Illumina Inc. 123,193 21,417 *,^ Teladoc Inc. 623,265 20,443 * Exelixis Inc. 745,141 20,201 * Spark Therapeutics Inc. 277,500 19,703 ResMed Inc. 253,981 19,587 * WellCare Health Plans Inc. 110,315 19,525 * Catalent Inc. 550,349 19,097 * Premier Inc. Class A 539,740 18,837 * Veeva Systems Inc. Class A 293,009 18,682 * Intuitive Surgical Inc. 19,877 18,650 * NuVasive Inc. 278,672 18,334 * Ultragenyx Pharmaceutical Inc. 270,000 17,906 * Charles River Laboratories International Inc. 169,409 16,636 * Nevro Corp. 191,356 16,468 * Pacira Pharmaceuticals Inc. 410,343 16,209 * Masimo Corp. 170,175 16,099 * Novadaq Technologies Inc. 1,365,532 16,004 * Akorn Inc. 474,190 15,942 * Repligen Corp. 389,913 15,702 * Cambrex Corp. 240,960 14,699 * PRA Health Sciences Inc. 191,184 14,224 * Alnylam Pharmaceuticals Inc. 168,332 13,928 Chemed Corp. 69,906 13,806 *,^ DexCom Inc. 207,119 13,796 * FibroGen Inc. 397,225 13,565 * OraSure Technologies Inc. 727,829 12,766 * Align Technology Inc. 75,056 12,552 *,^ Revance Therapeutics Inc. 548,364 12,475 Bruker Corp. 434,687 12,467 *,^ Juno Therapeutics Inc. 431,524 12,268 * Quintiles IMS Holdings Inc. 132,596 12,007 * Array BioPharma Inc. 1,596,615 11,991 * DBV Technologies SA ADR 261,371 11,641 * Inogen Inc. 121,738 11,490 * Neurocrine Biosciences Inc. 219,076 10,522 * Heska Corp. 92,425 10,124 * Evolent Health Inc. Class A 400,980 9,904 * Emergent BioSolutions Inc. 270,080 9,823 *,^ Endologix Inc. 1,988,724 9,725 * Penumbra Inc. 114,820 9,375 * Atara Biotherapeutics Inc. 593,085 9,045 * Cytokinetics Inc. 582,661 8,186 * BioCryst Pharmaceuticals Inc. 1,273,751 6,509 * Cardiovascular Systems Inc. 180,074 5,681 * United Therapeutics Corp. 41,094 5,276 * Corcept Therapeutics Inc. 408,679 5,096 * Cotiviti Holdings Inc. 116,947 5,035 * Ionis Pharmaceuticals Inc. 87,983 4,610 * Amphastar Pharmaceuticals Inc. 257,946 4,457 * Vanda Pharmaceuticals Inc. 281,981 4,385 PerkinElmer Inc. 62,467 4,112 * Progenics Pharmaceuticals Inc. 607,410 3,663 * Tivity Health Inc. 79,974 3,171 * Quidel Corp. 98,565 3,153 * Coherus Biosciences Inc. 238,423 3,111 LeMaitre Vascular Inc. 84,049 3,032 *,^ AAC Holdings Inc. 478,980 3,003 * Medpace Holdings Inc. 107,710 2,954 * Genomic Health Inc. 50,768 1,620 * Rigel Pharmaceuticals Inc. 623,551 1,478 * Cross Country Healthcare Inc. 92,046 1,082 * ImmunoGen Inc. 180,310 1,071 * Ophthotech Corp. 445,409 1,069 * Aratana Therapeutics Inc. 153,313 1,035 * Civitas Solutions Inc. 56,436 1,007 * American Renal Associates Holdings Inc. 57,653 986 Utah Medical Products Inc. 11,070 765 * Infinity Pharmaceuticals Inc. 516,954 739 Merrimack Pharmaceuticals Inc. 294,932 392 Industrials (18.5%) * TriNet Group Inc. 3,354,191 117,397 * Clean Harbors Inc. 1,670,063 94,860 * Sensata Technologies Holding NV 1,774,374 80,060 * Kirby Corp. 1,210,147 73,698 * Teledyne Technologies Inc. 525,207 71,607 * Masonite International Corp. 849,041 65,928 Orbital ATK Inc. 588,420 60,125 * AerCap Holdings NV 1,221,470 59,974 * Trex Co. Inc. 794,420 59,748 * United Rentals Inc. 499,241 59,390 * Middleby Corp. 438,004 57,238 HEICO Corp. Class A 778,704 55,327 John Bean Technologies Corp. 572,457 52,895 * Proto Labs Inc. 680,888 50,318 AGCO Corp. 691,900 49,914 IDEX Corp. 422,820 49,275 Terex Corp. 1,224,200 48,197 Schneider National Inc. Class B 2,205,957 47,693 * TransUnion 1,028,414 47,132 Timken Co. 999,800 45,491 Woodward Inc. 637,188 44,565 * Copart Inc. 1,339,400 42,178 * Genesee & Wyoming Inc. Class A 637,529 41,541 MSC Industrial Direct Co. Inc. Class A 571,679 40,709 Watts Water Technologies Inc. Class A 629,938 40,568 ^ GATX Corp. 654,133 40,445 Advanced Drainage Systems Inc. 1,911,199 39,275 * XPO Logistics Inc. 570,307 34,281 Multi-Color Corp. 409,500 32,965 Forward Air Corp. 624,591 32,373 * Advisory Board Co. 564,099 31,702 Heartland Express Inc. 1,495,714 31,604 ^ Wabtec Corp. 389,575 29,358 * Spirit Airlines Inc. 628,310 24,410 * WageWorks Inc. 370,330 24,146 Tennant Co. 319,328 24,125 * Verisk Analytics Inc. Class A 268,691 23,446 Huntington Ingalls Industries Inc. 96,962 19,985 Toro Co. 277,426 19,722 * MRC Global Inc. 1,201,350 19,630 Kennametal Inc. 525,203 19,380 ^ Ritchie Bros Auctioneers Inc. 626,743 17,693 Brink's Co. 201,142 15,719 * MasTec Inc. 336,070 15,526 Acuity Brands Inc. 70,647 14,317 * SiteOne Landscape Supply Inc. 270,162 14,184 General Cable Corp. 690,101 13,319 * Hawaiian Holdings Inc. 317,160 13,130 Allegion plc 157,953 12,832 Argan Inc. 196,835 12,686 Spirit AeroSystems Holdings Inc. Class A 202,563 12,241 Quad/Graphics Inc. 504,146 11,323 Global Brass & Copper Holdings Inc. 345,707 11,080 * IHS Markit Ltd. 234,332 10,932 Allison Transmission Holdings Inc. 283,224 10,706 ^ Wabash National Corp. 548,850 10,472 Donaldson Co. Inc. 204,173 9,696 * Atkore International Group Inc. 417,143 8,685 EnerSys 117,784 8,512 * Kornit Digital Ltd. 411,103 8,510 *,^ Axon Enterprise Inc. 343,220 8,440 * Continental Building Products Inc. 380,941 8,381 JB Hunt Transport Services Inc. 91,556 8,305 * Meritor Inc. 474,348 8,197 * Saia Inc. 149,115 8,104 *,^ KeyW Holding Corp. 875,426 7,730 Robert Half International Inc. 165,361 7,483 Applied Industrial Technologies Inc. 125,413 7,086 Graco Inc. 61,005 7,079 Lincoln Electric Holdings Inc. 78,144 6,819 Curtiss-Wright Corp. 70,090 6,758 * TrueBlue Inc. 258,280 6,599 * YRC Worldwide Inc. 489,415 6,504 * Univar Inc. 208,223 6,463 ^ Greenbrier Cos. Inc. 139,627 6,283 Kimball International Inc. Class B 355,550 5,927 * Ply Gem Holdings Inc. 321,299 5,623 CIRCOR International Inc. 88,556 4,433 * Swift Transportation Co. 155,136 3,956 * Quanta Services Inc. 112,082 3,781 LSC Communications Inc. 170,544 3,646 Copa Holdings SA Class A 28,691 3,600 * SP Plus Corp. 104,577 3,420 * Roadrunner Transportation Systems Inc. 415,902 2,903 * Armstrong World Industries Inc. 57,991 2,815 MSA Safety Inc. 35,112 2,815 Brady Corp. Class A 84,744 2,814 * Builders FirstSource Inc. 179,248 2,809 Barrett Business Services Inc. 44,878 2,470 Air Lease Corp. Class A 61,808 2,446 * Vectrus Inc. 70,457 2,396 Herman Miller Inc. 71,043 2,392 Barnes Group Inc. 38,874 2,339 * Moog Inc. Class A 31,222 2,320 Insteel Industries Inc. 64,950 1,709 Rollins Inc. 34,968 1,518 Tetra Tech Inc. 28,844 1,369 * JetBlue Airways Corp. 61,482 1,348 Knoll Inc. 57,980 1,122 AO Smith Corp. 20,915 1,120 Information Technology (23.1%) * Cadence Design Systems Inc. 3,517,172 129,784 * 2U Inc. 1,768,811 91,536 MercadoLibre Inc. 269,936 77,855 *,^,2BroadSoft Inc. 1,646,331 72,521 MAXIMUS Inc. 1,180,888 71,278 * Callidus Software Inc. 2,889,298 70,210 * Ciena Corp. 2,483,406 63,948 * GoDaddy Inc. Class A 1,457,740 62,654 * Cardtronics plc Class A 1,905,358 59,638 * First Solar Inc. 1,204,921 59,415 * ServiceNow Inc. 501,050 55,341 * Cavium Inc. 873,386 54,098 CDW Corp. 848,581 53,825 * Fortinet Inc. 1,451,058 53,559 CSRA Inc. 1,641,208 53,520 * HubSpot Inc. 732,710 53,012 Power Integrations Inc. 729,971 51,572 * Entegris Inc. 1,944,107 50,741 * Atlassian Corp. plc Class A 1,293,460 46,332 * New Relic Inc. 954,063 44,803 * MACOM Technology Solutions Holdings Inc. 736,806 44,614 * Cornerstone OnDemand Inc. 1,040,511 41,943 * CoStar Group Inc. 145,043 39,967 SS&C Technologies Holdings Inc. 1,015,568 39,363 * Euronet Worldwide Inc. 384,933 37,188 * IPG Photonics Corp. 242,085 36,952 * Arrow Electronics Inc. 448,200 36,434 * GrubHub Inc. 777,450 35,864 * Square Inc. 1,316,339 34,686 * Aspen Technology Inc. 582,801 33,144 * Tableau Software Inc. Class A 510,704 32,915 * Check Point Software Technologies Ltd. 295,070 31,212 * Trimble Inc. 767,656 28,733 Cognex Corp. 292,962 27,849 * Proofpoint Inc. 322,303 27,473 Microchip Technology Inc. 338,561 27,098 *,^ Shutterstock Inc. 629,220 26,515 *,^ Oclaro Inc. 2,546,500 24,905 * Envestnet Inc. 632,812 24,711 * Guidewire Software Inc. 334,745 24,155 * Ultimate Software Group Inc. 106,052 23,937 *,^ Acacia Communications Inc. 537,500 23,526 *,^ Advanced Micro Devices Inc. 1,645,063 22,389 * Take-Two Interactive Software Inc. 273,845 21,765 * Zendesk Inc. 713,300 20,914 *,^ Cimpress NV 226,980 20,029 *,^ Stratasys Ltd. 820,185 19,676 * RealPage Inc. 505,899 19,604 * Semtech Corp. 492,814 19,515 FLIR Systems Inc. 505,838 18,878 * Imperva Inc. 402,360 18,126 * Descartes Systems Group Inc. 712,504 17,884 * Zebra Technologies Corp. 167,086 16,996 Alliance Data Systems Corp. 70,000 16,900 * WEX Inc. 154,164 16,755 * Tyler Technologies Inc. 95,855 16,469 Booz Allen Hamilton Holding Corp. Class A 479,911 16,461 * Barracuda Networks Inc. 712,369 16,007 * NCR Corp. 410,957 15,555 * ON Semiconductor Corp. 1,039,616 15,542 * Cirrus Logic Inc. 248,715 15,281 * Microsemi Corp. 288,025 15,000 * Gartner Inc. 113,581 14,575 * Shopify Inc. Class A 155,253 14,341 Science Applications International Corp. 201,036 14,155 *,^ Inphi Corp. 367,040 14,094 * Itron Inc. 192,860 14,079 * RingCentral Inc. Class A 381,670 13,282 * Red Hat Inc. 134,139 13,262 *,^ 3D Systems Corp. 780,980 13,120 * Manhattan Associates Inc. 294,147 13,001 * Stamps.com Inc. 87,510 12,960 * Synaptics Inc. 243,348 12,803 National Instruments Corp. 308,157 12,678 * Carbonite Inc. 536,851 12,670 * Integrated Device Technology Inc. 484,475 12,664 *,^ Pandora Media Inc. 1,399,410 12,525 *,^ Unisys Corp. 972,496 12,448 Travelport Worldwide Ltd. 855,237 12,230 * Box Inc. 643,248 12,125 * Five9 Inc. 548,031 12,090 *,^ Match Group Inc. 656,652 11,984 * TrueCar Inc. 629,179 11,910 Harris Corp. 101,140 11,577 * Extreme Networks Inc. 1,307,725 11,495 * ANSYS Inc. 86,459 11,201 * Electronic Arts Inc. 93,756 10,945 * ChannelAdvisor Corp. 1,036,802 10,886 * Amkor Technology Inc. 1,018,876 10,566 * PTC Inc. 187,250 10,334 * Q2 Holdings Inc. 258,830 10,068 * Palo Alto Networks Inc. 74,950 9,877 * Qualys Inc. 241,964 9,715 TeleTech Holdings Inc. 229,426 9,590 *,^ CyberArk Software Ltd. 217,198 9,053 * A10 Networks Inc. 1,236,098 8,739 Teradyne Inc. 239,993 8,301 * Wix.com Ltd. 129,641 7,999 Hackett Group Inc. 481,992 7,914 * 8x8 Inc. 588,129 7,469 * MuleSoft Inc. Class A 343,420 7,466 * Zillow Group Inc. Class A 147,400 6,696 * Ultra Clean Holdings Inc. 283,734 6,654 CSG Systems International Inc. 153,876 6,363 Pegasystems Inc. 84,471 5,106 * TTM Technologies Inc. 289,458 5,031 * Workiva Inc. 251,706 4,933 * Plexus Corp. 89,695 4,809 * Sykes Enterprises Inc. 127,273 4,327 SYNNEX Corp. 35,947 4,275 * Angie's List Inc. 348,187 4,171 * Blucora Inc. 160,098 3,586 * ePlus Inc. 42,393 3,430 * KEMET Corp. 201,913 3,402 * Arista Networks Inc. 22,423 3,348 * Lumentum Holdings Inc. 49,546 3,102 * Brightcove Inc. 415,203 2,782 * Varonis Systems Inc. 69,001 2,570 Avnet Inc. 64,200 2,464 *,^ Cloudera Inc. 139,400 2,405 * MINDBODY Inc. Class A 84,604 2,195 Brooks Automation Inc. 87,466 2,148 * Care.com Inc. 146,867 2,134 * IAC/InterActiveCorp 15,705 1,643 * Advanced Energy Industries Inc. 21,304 1,546 * Hortonworks Inc. 102,442 1,373 * Avid Technology Inc. 239,521 1,234 * Travelzoo 116,721 1,226 * PROS Holdings Inc. 39,698 1,144 * Super Micro Computer Inc. 41,491 1,114 * Tech Data Corp. 10,556 1,081 * Blackhawk Network Holdings Inc. 24,693 1,078 * Web.com Group Inc. 48,953 1,074 NIC Inc. 52,066 846 Materials (4.1%) RPC Group plc 4,315,609 51,027 Orion Engineered Carbons SA 2,283,900 47,962 * Berry Global Group Inc. 812,000 45,537 PolyOne Corp. 1,170,438 42,815 Methanex Corp. 919,536 40,735 Smurfit Kappa Group plc 1,359,569 40,396 Minerals Technologies Inc. 554,450 39,255 Graphic Packaging Holding Co. 2,559,798 33,764 Chemours Co. 454,687 21,648 * Owens-Illinois Inc. 644,225 15,397 * Louisiana-Pacific Corp. 598,241 15,022 Huntsman Corp. 538,818 14,343 Trinseo SA 200,489 14,094 Balchem Corp. 162,824 12,635 Steel Dynamics Inc. 352,648 12,487 * Summit Materials Inc. Class A 370,481 10,536 * Koppers Holdings Inc. 288,676 10,479 Packaging Corp. of America 86,089 9,425 Rayonier Advanced Materials Inc. 421,030 6,278 Worthington Industries Inc. 117,938 5,976 Silgan Holdings Inc. 194,447 5,892 Stepan Co. 64,153 5,271 Valvoline Inc. 129,155 2,928 * Crown Holdings Inc. 39,269 2,335 Innophos Holdings Inc. 53,316 2,227 Other (1.6%) 3 Vanguard Small-Cap ETF 1,042,801 143,020 ^,3 Vanguard Small-Cap Growth ETF 384,700 56,828 *,4 Dropbox Private Placement 361,745 4,258 * Dyax Corp CVR Exp. 12/31/2019 134,316 268 Real Estate (3.4%) * SBA Communications Corp. Class A 443,554 61,011 LaSalle Hotel Properties 1,742,900 51,485 Jones Lang LaSalle Inc. 342,800 43,611 Life Storage Inc. 574,300 41,947 PS Business Parks Inc. 300,935 40,464 Douglas Emmett Inc. 917,616 35,108 Outfront Media Inc. 1,282,918 29,340 * Five Point Holdings LLC Class A 1,930,500 28,764 National Storage Affiliates Trust 784,985 18,023 Ryman Hospitality Properties Inc. 228,631 14,310 GEO Group Inc. 397,409 11,664 ^ Sabra Health Care REIT Inc. 491,533 11,404 ^ Omega Healthcare Investors Inc. 348,504 11,009 Senior Housing Properties Trust 457,702 8,902 Gaming and Leisure Properties Inc. 219,020 8,310 Potlatch Corp. 155,875 7,459 Hersha Hospitality Trust Class A 177,853 3,336 Washington Prime Group Inc. 144,219 1,301 RMR Group Inc. Class A 20,709 1,012 Telecommunication Services (0.5%) * Vonage Holdings Corp. 6,072,971 40,142 * Zayo Group Holdings Inc. 251,343 8,242 * Boingo Wireless Inc. 434,056 6,437 Windstream Holdings Inc. 322,234 1,221 Utilities (0.3%) ^ 8Point3 Energy Partners LP Class A 1,728,749 25,499 NRG Energy Inc. 164,621 4,053 ^ Spark Energy Inc. Class A 184,690 3,842 Ormat Technologies Inc. 25,885 1,535 Total Common Stocks (Cost $9,997,946) Coupon Temporary Cash Investments (5.4%)1 Money Market Fund (5.0%) 5,6 Vanguard Market Liquidity Fund 1.217% 6,274,571 627,583 Face Maturity Amount Date ($000) Repurchase Agreement (0.3%) Deutsche Bank Securities, Inc. (Dated 7/31/17, Repurchase Value $28,101,000, collateralized by Federal National Mortgage Assn. 4.000%, 4/1/2047, with a value of $28,662,000) 1.080% 8/1/17 28,100 28,100 U.S. Government and Agency Obligations (0.1%) 7 United States Treasury Bill 0.918%-0.983% 9/14/17 6,500 6,492 7 United States Treasury Bill 0.923%-0.994% 9/21/17 4,400 4,394 7 United States Treasury Bill 0.980% 10/5/17 850 849 7 United States Treasury Bill 1.052% 11/24/17 3,500 3,488 Total Temporary Cash Investments (Cost $670,840) Total Investments (102.2%) (Cost $10,668,786) Other Assets and Liabilities-Net (-2.2%)6 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $258,607,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 98.5% and 3.7%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Restricted security represents 0.0% of net assets. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 6 Includes $269,520,000 of collateral received for securities on loan. 7 Securities with a value of $10,229,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. CVR—Contingent Value Rights. REIT—Real Estate Investment Trust. A . Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. B . Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C . Repurchase Agreements: The fund enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the fund under repurchase agreements are held by a custodian bank until the agreements mature, and in the absence of a default, such collateral cannot be repledged, resold, or rehypothecated. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The fund further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a Explorer Fund counterparty's default (including bankruptcy), the fund may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the fund. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1— Quoted prices in active markets for identical securities. Level 2 —Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3— Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2017, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 12,000,323 91,423 4,526 Temporary Cash Investments 627,583 43,323 — Futures Contracts—Liabilities 1 (804) — — Total 12,627,102 134,746 4,526 1 Represents variation margin on the last day of the reporting period. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the fund's performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate settlement values of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At July 31, 2017, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Explorer Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Long Appreciation Futures Contracts Expiration Contracts (Short) (Depreciation) E-mini Russell 2000 Index September 2017 2,930 208,675 265 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. At July 31, 2017, the cost of investment securities for tax purposes was $10,640,686,000. Net unrealized appreciation of investment securities for tax purposes was $2,098,392,000, consisting of unrealized gains of $2,480,938,000 on securities that had risen in value since their purchase and $382,546,000 in unrealized losses on securities that had fallen in value since their purchase. G. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the co mpany or the issuer is another member of The Vanguard Group. T ransactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2016 from Capital Gain July 31, 2017 Market Purchases Securities Distributions Market Value at Cost Sold 1 Income Received Value ($000) ($000) ($000) ($000) ($000) ($000) BroadSoft Inc. NA 2 56,861 22,875 — — 72,521 Cardtronics plc Class A NA 3 78,482 72,297 — — NA 3 eHealth Inc. 7,324 — 10,555 — — — H&E Equipment Services 27,559 — 32,223 274 — — Inc. Information Services Group 8,649 3,963 11,994 — — — Inc. Kindred Healthcare Inc. NA 2 12,552 — 850 — 45,347 MarineMax Inc. 28,588 1,467 24,880 — – — Vanguard Market Liquidity 504,433 NA 4 NA 4 2,684 — 627,583 Fund Vanguard Small-Cap ETF 90,564 553,274 516,818 1,157 — 143,020 Vanguard Small-Cap 47,964 — — 451 — 56,828 Growth ETF Total 715,081 5,416 — 945,299 1 Includes net realized gain (loss) on affiliated investment securities sold of $740,000 . 2 Not applicable—at October 31, 2016, the issuer was not an affiliated company of the fund. 3 Not applicable—at October 31, 2016, and July 31, 2017, the issuer was not an affiliated company of the fund, but it was affiliated during the period. 4 Not applicable—purchases and sales are for temporary cash investment purposes. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD EXPLORER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 18, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD EXPLORER FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 18, 2017 VANGUARD EXPLORER FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 18, 2017 * By:/s/ Anne E. Robinson Anne E. Robinson, pursuant to a Power of Attorney filed onOctober 4, 2016, see file Number 33-32548, Incorporated by Reference.
